Appeal by the defendant from a judgment of the Supreme Court, Queens County (Groh, J.), rendered January 8, 1986, convicting him of criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
*594The defendant was properly sentenced as a second felony offender pursuant to Penal Law § 70.06 (1) (b), despite the fact that at the time of the commission of the instant offense, he had not completed serving his sentence on the predicate conviction. Penal Law § 70.06 (1) (b) (ii) requires only that "[sjentence upon such prior conviction must have been imposed before commission of the present felony”. Inasmuch as the defendant was sentenced on the prior conviction in July 1982 and committed the instant offense in February 1984 the requirements of the statute have been met. Bracken, J. P., Rubin, Spatt and Sullivan, JJ., concur.